Citation Nr: 0913979	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
May 1964.  


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim pursuant to 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Here, the October 2004 VCAA letter of 
record is insufficient as to notifying the Veteran of the 
types of lay or medical evidence not previously provided that 
are necessary to substantiate his claim for service 
connection for an ankylosing spondylitis disorder based on 
aggravation of a disorder which may have pre-existed his 
military service.  In other words, it did not adequately 
discuss the first element of VCAA notice since there is 
evidence suggestive that his ankylosing spondylitis disorder 
may have pre-existed service.   

This letter must also comply with the recent U.S. Court of 
Appeals for Veterans Claims (Court) case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this 
letter should specifically advise him concerning the elements 
of a disability rating and an effective date, which will be 
assigned if his service connection claim is granted.

Second, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current ankylosing spondylitis condition of the lumbar spine 
on the basis of in-service incurrence or aggravation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this regard, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  Notwithstanding the peacetime provisions of 38 
U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any Veteran who served in 
the active naval service after December 31, 1946, such as the 
case here.  38 U.S.C.A. § 1137 (West 2002).

In short, VA's General Counsel has held that in order to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111 for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).    The United States 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  If this burden is met, then the Veteran 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under section 1111 by showing any of the above, the Veteran's 
claim is one for service connection.  Wagner, 370 F.3d at 
1096.
 
"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat Veteran to establish an increase in disability).  
Aggravation requires an increase in the severity of the 
preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pre-service condition.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The presumption of soundness attaches where a portion of the 
Veteran's service treatment records including his service 
entrance examination report were unavailable and were 
presumed to have been lost in a fire.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).    

The Veteran contends that he has ankylosing spondylitis, 
which preexisted his military service, but was also 
aggravated beyond its normal progression by his short period 
of military service.  He believes military physicians 
misdiagnosed his ankylosing spondylitis by incorrectly 
identifying it as rheumatoid arthritis.  He asserts that 
rigorous physical training, improper treatment, and 
misidentification of the disease entity during his military 
service caused aggravation of his preexisting ankylosing 
spondylitis.  See Veteran's personal statements dated in 
October 2004 and August 2008; Informal Hearing Presentation 
dated in January 2009.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this regard, private 
treatment records dated in August and September 2005 from Dr. 
L.B., MD., a specialist in rheumatology, diagnose ankylosing 
spondylitis of the lumbar spine, based partly on X-ray 
findings.  Thus, the evidence clearly shows current 
ankylosing spondylitis of the lumbar spine.      

There is some evidence suggestive of the existence of a 
preexisting orthopedic disorder prior to induction in 
February 1964.  Service treatment records (STRs) dated from 
February to May 1964 reflect numerous instances of treatment 
for pain to the Veteran's ankles and knees.  Diagnoses 
include arthritis as well as rheumatoid arthritis.  
Throughout his STRs, the Veteran frequently referred to 
preexisting hospitalization and treatment for rheumatoid 
arthritis prior to service back to 1958.  In May 1964, a 
Medical Evaluation Board (MEB), based on X-ray findings, 
concluded that the Veteran had arthritis of both ankles and 
subtalar joints, probably secondary to rheumatoid arthritis.  
The MEB concluded this disorder existed prior to service, but 
was not aggravated by service.  The Veteran subsequently 
received a medical discharge from service based on this 
disorder.  
The Veteran has also submitted various lay statements and 
affidavits from friends and family confirming treatment for 
ankle and knee pain as well as reduced mobility prior to 
service, with explanations given such as polio and arthritis.  

But notably, during service, there is no complaint or 
evidence of a lumbar spine disorder or a diagnosis of 
ankylosing spondylitis.  

Post-service, a private treatment letter from Dr. L.B. dated 
in July 1984 documented that the Veteran's first complaints 
of significant low back pain were from 1979, approximately 15 
years after discharge from service.  This letter also relates 
that the Veteran sustained intercurrent post-service 
accidents in 1979 and 1984, worsening his low back and 
cervical pain.  Dr. L.B. concluded the Veteran had ankylosing 
spondylitis, but did not offer a concrete statement as to its 
etiology.  In a latter September 2005 treatment letter, Dr. 
L.B. opined that the Veteran actually had ankylosing 
spondylitis during service, but it was misdiagnosed as 
rheumatoid arthritis, which is not uncommon.  The implication 
was that it preexisted his service.  However, Dr. L.B. added 
that his in-service physical training could have temporarily 
worsened the disorder for weeks or months, but would have no 
effect on the disorder's long-term outcome.  Hence, this 
serves as evidence of no permanent aggravation of his 
preexisting disorder.  Dr. L.B. also noted the ankylosing 
spondylitis did not involve his low back at that time.   

But given the complexity of this case, a more thorough VA 
medical examination and opinion are needed to ascertain 
whether the evidence clearly and unmistakably demonstrates 
that the Veteran had an ankylosing spondylitis disorder prior 
to service and, if he did, that this disorder was not 
aggravated by his service beyond the natural progression of 
the condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Accordingly, the case is REMANDED for the following action:

1.	Send to the Veteran a corrective VCAA 
letter that includes first element 
notice-that is, information or lay or 
medical evidence not previously 
provided that is necessary to 
substantiate his claim for service 
connection for ankylosing spondylitis 
based on aggravation of a disorder that 
may have preexisted his military 
service.  This letter must also comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).    
Specifically, this letter should 
specifically advise him concerning the 
elements of a disability rating and an 
effective date, which will be assigned 
if his service connection claim is 
granted.

2.	Then arrange for the Veteran to undergo 
a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of his current ankylosing 
spondylitis.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical history 
- including, in particular, his STRs, 
and private treatment letters from Dr. 
L.B., MD., dated in July 1984 and 
September 2005.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)	Did the Veteran have preexisting 
ankylosing spondylitis prior to 
entering military service in 
February 1964?  In this regard, 
please discuss whether 
ankylosing spondylitis was 
misdiagnosed as rheumatoid 
arthritis of the ankles both 
prior to and during his military 
service.  

(B)	If he did have preexisting 
ankylosing spondylitis, did 
his ankylosing spondylitis 
permanently increase in 
severity during his military 
service from February 1964 to 
May 1964?  In making this 
determination, please comment 
if any increase was 
permanent, as distinguished 
from the mere temporary 
recurrence of manifestations 
of a pre-service condition.  

(C)	If there was a measurable 
increase in severity of a 
preexisting ankylosing 
spondylitis condition during 
service, is this permanent 
increase in severity due to 
the natural progression of 
the condition?  

(D)	If, in the alternative, it is 
determined the Veteran did 
not have preexisting 
ankylosing spondylitis when 
entering the military, is it 
at least as likely as not 
(50 percent or more probable) 
that his current ankylosing 
spondylitis is otherwise 
directly related to his 
military service.  
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claim in light of 
the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




